Douglas, J.,
concurring in part and dissenting in part. I agree with the discussion in Part I of the majority opinion and the conclusion reached therein that appellees’ Civ.R. 12(B)(6) motion to dismiss was improperly granted with respect to appellant’s intentional tort claim. I also agree with the majority that the court of appeals correctly determined that appellant’s wrongful discharge claim “ * * * could be treated as a claim for breach of an employment contract * * and that appellant’s wrongful discharge claim was improperly dismissed. However, I do not agree with the syllabus law in this case or the majority’s discussion in Part II of its opinion in support of the syllabus. Specifically, I strongly disagree with the majority’s discussion concerning Greeley v. Miami Valley Maintenance Contrs., Inc. (1990), 49 Ohio StSd 228, 551 N.E.2d 981.
In Greeley, at paragraph one of the syllabus, this court recognized a public policy exception to the employment-at-will doctrine based upon a violation of a specific statute. Thus, when an employer discharges an employee in violation of a specific statutory provision, a cause of action arises for the tort of wrongful discharge. Id. at paragraph three of the syllabus.
*547In the case at bar, appellant was discharged prior to the enactment of R.C. 4113.52 and, thus, the conduct of appellee Martin Marietta Energy Systems, Inc. (“Marietta”) in discharging appellant did not (as it could not) give rise to a violation of R.C. 4113.52. Therefore, when the majority (citing Greeley) holds that appellant may not maintain an action against Marietta for wrongful discharge sounding in tort, since no violation of R.C. 4113.52 occurred, the majority is, of course, engaging in a non sequitur. Further, Greeley clearly does not support the majority’s conclusion that the tort of wrongful discharge must be based solely upon a violation of a specific statutory provision. In Greeley, we also stated that:
“Today, we only decide the question of a public policy exception to the employment-at-will doctrine based on violation of a specific statute. This is not to say that there may not be other public policy exceptions to the doctrine but, of course, such exceptions would be required to be of equally serious import as the violation of a statute.” (Emphasis added.) Id. at 234-235, 551 N.E.2d at 987.
Here, appellant has alleged that he was fired for voicing his objections about an unsafe work environment, and for demanding that Marietta comply with certain requirements of the law. In my judgment, public policy clearly demands that a safe workplace be provided, that unsafe working conditions be corrected and that employees who voice concerns aimed at correcting unsafe working conditions are entitled to protection against retaliatory measures. The relatively recent enactment of R.C. 4113.52 supports this conclusion as do a number of other statutes and constitutional provisions favoring safety in the workplace. See, e.g., Sections 34 and 35, Article II of the Ohio Constitution; R.C. 4101.12 (duty of employer to maintain a safe place of employment); R.C. 4121.13 (safety and investigative duties of the Administrator of Workers’ Compensation); and R.C. 4121.17 (duty of the Bureau of Workers’ Compensation to investigate petitions alleging unsafe employment or places of employment). See, also, R.C. 4107.07, 4107.09 and 4107.23.
I believe that where, as here, the policy of this state is clear, a violation of that public policy warrants an exception to the doctrine of employment at will. Since we must accept, for purposes of a Civ.R. 12(B)(6) motion, appellant’s assertions to be true, appellees’ motion to dismiss should not have been granted.
Accordingly, I would hold that appellant has stated a viable claim for the tort of wrongful discharge based upon a violation of public policy. I would reaffirm the view that we expressed in Greeley that the public policy excep*548tion to the employment-at-will doctrine need not be premised solely upon the violation of a specific statutory provision.
Sweeney and Resnick, JJ., concur in the foregoing dissenting opinion.